Cr C
PRED
STATE OF NORTH CAROL! _ |} THE GENERAL COURT OF JUSTICE
CHEROKEE COUNTY HE HAR 14 PHL Bisraier court DIVISION

 

a@gieane ag BRAVE 0046
MICHAEL MATHEW, . )
-PLAINTIEE = fete
)}
vs, } SPOILATION ORDER
)
SHALEES GREENLEE, )
DEFENDANT, }

 

THIS MATTER COMING ON TO BE HEARD BY THIS COURT on the 28% day of
February, 2018.

The Court heard testimony, received exhibits and took matters under advisement.

Specifically, the Court, upon hearing testimony from David Hughes, Cindy Palmer
and Scott Lindsay pursuant to inherent authority, issues the following Order:

The Department of Social Services of Cherokee County, NC and Scott Lindsay shall
not destroy, modify, delete, edit, or in any way engage in any conduct affecting any
files involying minor children that the Department is currently investigating or has,
in the past, investigated, pending a specific order by this Court or a Court of higher
authority.

The Department of Social Services of Cherokee County, NC and Scott Lindsay shall
not allow anyone, either directly or indirectly, to destroy, modify, delete, edit or in
any way engage in any conduct affecting any files involving minor children that the
Department {s currently investigating or has, in the past, investigated pending a
specific order by this Court or a Court of higher authority.

The Department of Social Services of Cherokee County, NC and Scott Lindsay shalt
preserve all orlginal or duplicate documentation in paper or electronic format of any
information related to any current or past Investigation involving a minor child
pending a specific order by this Court or a Court of higher authority.

Violation of any of these provisions shall be an act of Contempt and shall be heard
by this Court

 
 
   
 
 

OOS
/078~

 

Honora

  

bie Pés
esidi

 
 

Case 1:18-cv-00096-MR-WCM Document 88-16 Filed 02/05/21 Page 1 of 1

 
